DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 20 May 2022 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system for configuring clinically relevant data to maintain trend context when displayed on a user interface, the system comprising: 
at least one processor; 
the user interface in communication with the at least one processor; and 
one or more computer-readable storage devices storing instructions that, when executed by the at least one processor, cause the user interface to present: 
a first timeline area, the first timeline area comprising: 
a first indication of a timespan presented horizontally between a first boundary and a second boundary, wherein the first indication of the timespan represents at least a portion of a generated timeline, 
a set of clinical diagnoses presented vertically, and 
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses, the duration indicator having an onset date end associated with an onset date of the clinical diagnosis and a duration region beginning at the onset date end and extending horizontally therefrom, the duration indicator extending through relevant dates of the generated timeline, each of the relevant dates of the generated timeline being determined based on a diagnostic event, the relevant dates of the generated timeline being provided in chronological order and spaced apart by an equal distance, wherein the duration region is expanded and compressed based on the first indication of the timespan.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because viewing patient record when diagnosing and/or treating patients is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic computer processor recited with a high level of generality, the steps of processing patient data and to generate visual data as recited may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one processor; 
the user interface in communication with the at least one processor; and 
one or more computer-readable storage devices storing instructions;
	wherein the duration region is expanded and compressed based on the first indication of the timespan.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
 Regarding the processor, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer processors (page 11-12 paragraph 0037).
Regarding the user interface, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer monitors (page 11 paragraph 0036).
Regarding using the first indication to expand/compress a region, as can be best understood, this is a generic function of a generic computer, i.e. displaying a desired data.
Accordingly, these limitations amount to mere instructions to apply an exception (see MPEP 2106.05(f)).
Additionally, the first indication may be considered to be a form of adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5-7 reciting features of a generic GUI, i.e. scrolling a display, pop-up window, displaying data in tabs, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one processor; the user interface in communication with the at least one processor; and one or more computer-readable storage devices storing instructions; wherein the duration region is expanded and compressed based on the first indication of the timespan; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the first indication expanding/compressing the timespan, Linthicum (20100131293) teaches that zooming in data display for greater detail is well-understood, routine, and conventional in the art (page 10 paragraph 0120).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5 reciting scrolling a data display; Linthicum teaches that scrolling, along with moving a viewpoint with a mouse, is well-understood, routine, and conventional in the art (page 10 paragraph 0119), claim 6 reciting a pop-up window; Drew (20110172564) teaches that configuring pop-up data display is well-understood, routine, and conventional in the art (page 18 paragraph 0174 to page 19 paragraph 0177); claim 7 reciting a display tabs, Dulong (20010049673) teaches that various tabs for displaying data on a GUI is well-understood, routine, and conventional in the art (page 8 paragraph 117).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	
Claim 8 recites:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present: 
a first timeline area, the first timeline area comprising: 
a first indication of a timespan presented horizontally between a first boundary and a second boundary, wherein the first indication of the timespan represents at least a portion of a generated timeline, 
a set of clinical diagnoses presented vertically, and 
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses, the duration indicator having an onset date end associated with an onset date of the clinical diagnosis and a duration region beginning at the onset date end and extending horizontally therefrom, the duration indicator extending through relevant dates of the generated timeline, each of the relevant dates of the generated timeline being determined based on a diagnostic event, the relevant dates of the generated timeline being provided in chronological order and spaced apart by an equal distance, wherein the duration region is expanded and compressed based on the first indication of the timespan.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because viewing patient record when diagnosing and/or treating patients is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic computer processor recited with a high level of generality, the steps of processing patient data and to generate visual data as recited may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 9-11 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present:
wherein the duration region is expanded and compressed based on the first indication of the timespan.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
 Regarding the computer-readable storage devices, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer storage (page 36-37 paragraph 0091).
Regarding the user interface, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer monitors (page 11 paragraph 0036).
Regarding using the first indication to expand/compress a region, as can be best understood, this is a generic function of a generic computer, i.e. displaying a desired data.
Accordingly, these limitations amount to mere instructions to apply an exception (see MPEP 2106.05(f)).
Additionally, the first indication may be considered to be a form of adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 12-14 reciting features of a generic GUI, i.e. scrolling a display, pop-up window, displaying data in tabs, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present: wherein the duration region is expanded and compressed based on the first indication of the timespan; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the first indication expanding/compressing the timespan, Linthicum teaches that zooming in data display for greater detail is well-understood, routine, and conventional in the art (page 10 paragraph 0120).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12 reciting scrolling a data display; Linthicum teaches that scrolling, along with moving a viewpoint with a mouse, is well-understood, routine, and conventional in the art (page 10 paragraph 0119), claim 13 reciting a pop-up window; Drew teaches that configuring pop-up data display is well-understood, routine, and conventional in the art (page 18 paragraph 0174 to page 19 paragraph 0177); claim 14 reciting a display tabs, Dulong teaches that various tabs for displaying data on a GUI is well-understood, routine, and conventional in the art (page 8 paragraph 117).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present: 
a first timeline area comprising: a first indication of a timespan presented horizontally, a set of clinical diagnoses presented vertically, and a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses, the duration indicator having an onset date end associated with an onset date of the clinical diagnosis and a duration region beginning at the onset date end and extending horizontally therefrom, the duration indicator extending through relevant dates of a generated timeline represented by the first indication of the timespan, each of the relevant dates of the generated timeline being determined based on a diagnostic event, the relevant dates of the generated timeline being provided in chronological order and spaced apart by an equal distance, wherein the duration region is expanded and compressed based on the first indication of the timespan; and 
a second timeline area comprising: a second indication of the timespan presented horizontally, and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because viewing patient record when diagnosing and/or treating patients is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the generic computer processor recited with a high level of generality, the steps of processing patient data and to generate visual data as recited may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present:
wherein the duration region is expanded and compressed based on the first indication of the timespan.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
 Regarding the computer-readable storage devices, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer storage (page 36-37 paragraph 0091).
Regarding the user interface, the Specification as originally filed on 27 June 2018 in parent application 62690785 discloses generic computer monitors (page 11 paragraph 0036).
Regarding using the first indication to expand/compress a region, as can be best understood, this is a generic function of a generic computer, i.e. displaying a desired data.
Accordingly, these limitations amount to mere instructions to apply an exception (see MPEP 2106.05(f)).
Additionally, the first indication may be considered to be a form of adding insignificant extra-solution activity to the abstract idea (amounts to insignificant application, see MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 17-20 reciting features of a generic GUI, i.e. scrolling a display, pop-up window, displaying data in tabs, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea, additional limitation(s) which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: One or more computer-readable storage devices storing instructions that, when executed a processor, cause a user interface to present: wherein the duration region is expanded and compressed based on the first indication of the timespan; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the first indication expanding/compressing the timespan, Linthicum teaches that zooming in data display for great detail is well-understood, routine, and conventional in the art (page 10 paragraph 0120).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 17 reciting scrolling a data display; Linthicum teaches that scrolling, along with moving a viewpoint with a mouse, is well-understood, routine, and conventional in the art (page 10 paragraph 0119), claims 18-19 reciting a pop-up window; Drew teaches that configuring pop-up data display is well-understood, routine, and conventional in the art (page 18 paragraph 0174 to page 19 paragraph 0177); claim 20 reciting a display tabs, Dulong teaches that various tabs for displaying data on a GUI is well-understood, routine, and conventional in the art (page 8 paragraph 117).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Skelton (20100010387).

	Claim 1: Skelton teaches:
A system (Abstract illustrating a system) for configuring clinically relevant data (page 1 paragraph 0007 illustrating presenting monitored data to a clinician [considered to be a form of “clinically relevant data”]) to maintain trend context (page 15 paragraph 0144 illustrating the clinician monitoring trends for the patient) when displayed on a user interface (page 29 paragraph 0249 illustrating a user interface), the system comprising: 
at least one processor (page 29 paragraph 0250 illustrating a processor); 
the user interface in communication with the at least one processor (page 29 paragraph 0250 illustrating a user interface receiving data from the processor); and 
one or more computer-readable storage devices storing instructions (page 30 paragraph 0262 illustrating a computer-readable medium) that, when executed by the at least one processor, cause the user interface to present: 
a first timeline area (Figure 14 label 238 illustrating an area comprising a plurality of time periods displayed on a line [considered to be a form of “timeline”]), the first timeline area comprising: 
a first indication of a timespan (Figure 14 illustrating a time period [considered to be a form of “timespan”] before PRS therapy [considered to be a form of “first indication”]) presented horizontally between a first boundary and a second boundary (Figure 14 illustrating the time period horizontally on the screen as a bar graph with a left side of the bar [considered to be a “first boundary”] and right side of the bar [considered to be a “second boundary”]), wherein the first indication of the timespan represents at least a portion of a generated timeline (Figure 14 illustrating the time period representing a part of the generated timeline comprising at least 3 time periods), 
a set of clinical diagnoses presented vertically (Figure 14 label 242 illustrating posture state key corresponding to the states displayed vertically on each bar graph [the states are considered to be forms of “clinical diagnoses”]);
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses (Figure 14 illustrating a baseline period before PRS therapy, wherein the baseline period indicates the percentage of different states for the patient [considered to be a form of “associated” with the states]), the duration indicator having an onset date end associated with an onset date of the clinical diagnosis (Figure 14 illustrating the left side of the bar graph indicating the onset date end, Figure 12 label 218 illustrating the onset time period, page 27 paragraph 0238 illustrating the baseline time period can be on the order of days, months, or years) and a duration region beginning at the onset date end and extending horizontally therefrom (Figure 14 illustrating the bar [considered to be a form of “duration region”] beginning on the left line and extending to the right line), the duration indicator extending through relevant dates of the generated timeline (Figure 14 illustrating the bar graph covering the time of the baseline period), each of the relevant dates of the generated timeline being determined based on a diagnostic event (Figure 14 illustrating selecting all the days of the baseline period, and a month each for the first and second month of PRS, page 29 paragraph 0251 illustrating the periods of time being days and weeks), the relevant dates of the generated timeline being provided in chronological order (Figure 14 illustrating chronological order from before PRS, to first and second time period of PRS) and spaced apart by an equal distance (Figure 14 illustrating each period spaced equally apart, even though the baseline period may be of a different time period than that of the first and second period of PRS), wherein the duration region is expanded and compressed based on the first indication of the timespan (page 27 paragraph 0238 illustrating the baseline period may be from one day to one year, and therefore the bar graph of the baseline period would represent one day to one year based on the setting selected by the programmer [considered to be a form of “expanded” and “compressed”]).

Claim 4: Skelton teaches:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches:
wherein the duration indicator associated with the clinical diagnosis additionally has a termination date end associated with a termination date of the clinical diagnosis (Figure 14 illustrating the right side of the bar graph, page 27 paragraph 0238 illustrating the baseline period with an end date), the termination date end opposite the onset date end (Figure 14 visually representing the end date on the right side of the bar graph), and wherein the duration region extends horizontally from the onset date end to the termination date end (Figure 14 illustrating the bar area extending from the left side to the right side representing data for the time period from the start date of the baseline period to the end date of the baseline period).

Claim 8: Skelton teaches:
One or more computer-readable storage devices storing instructions (page 2 paragraph 0010 illustrating a processor with computer readable storage medium) that, when executed a processor, cause a user interface to present (page 29 paragraph 0249 illustrating a user interface): 
a first timeline area (Figure 14 label 238 illustrating an area comprising a plurality of time periods displayed on a line [considered to be a form of “timeline”]), the first timeline area comprising:
a first indication of a timespan (Figure 14 illustrating a time period [considered to be a form of “timespan”] before PRS therapy [considered to be a form of “first indication”]) presented horizontally between a first boundary and a second boundary (Figure 14 illustrating the time period horizontally on the screen as a bar graph with a left side of the bar [considered to be a “first boundary”] and right side of the bar [considered to be a “second boundary”]), wherein the first indication of the timespan represents at least a portion of a generated timeline (Figure 14 illustrating the time period representing a part of the generated timeline comprising at least 3 time periods), 
a set of clinical diagnoses presented vertically (Figure 14 label 242 illustrating posture state key corresponding to the states displayed vertically on each bar graph [the states are considered to be forms of “clinical diagnoses”]), and 
a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses (Figure 14 illustrating a baseline period before PRS therapy, wherein the baseline period indicates the percentage of different states for the patient [considered to be a form of “associated” with the states]), the duration indicator having an onset date end associated with an onset date of the clinical diagnosis (Figure 14 illustrating the left side of the bar graph indicating the onset date end, Figure 12 label 218 illustrating the onset time period, page 27 paragraph 0238 illustrating the baseline time period can be on the order of days, months, or years) and a duration region beginning at the onset date end and extending horizontally therefrom (Figure 14 illustrating the bar [considered to be a form of “duration region”] beginning on the left line and extending to the right line), the duration indicator extending through relevant dates of the generated timeline (Figure 14 illustrating the bar graph covering the time of the baseline period), each of the relevant dates of the generated timeline being determined based on a diagnostic event (Figure 14 illustrating selecting all the days of the baseline period, and a month each for the first and second month of PRS, page 29 paragraph 0251 illustrating the periods of time being days and weeks), the relevant dates of the generated timeline being provided in chronological order (Figure 14 illustrating chronological order from before PRS, to first and second time period of PRS) and spaced apart by an equal distance (Figure 14 illustrating each period spaced equally apart, even though the baseline period may be of a different time period than that of the first and second period of PRS), wherein the duration region is expanded and compressed based on the first indication of the timespan (page 27 paragraph 0238 illustrating the baseline period may be from one day to one year, and therefore the bar graph of the baseline period would represent one day to one year based on the setting selected by the programmer [considered to be a form of “expanded” and “compressed”]).

Claim 11: Skelton teaches:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches:
wherein the duration indicator associated with the clinical diagnosis additionally has a termination date end associated with a termination date of the clinical diagnosis (Figure 14 illustrating the right side of the bar graph, page 27 paragraph 0238 illustrating the baseline period with an end date), the termination date end opposite the onset date end (Figure 14 visually representing the end date on the right side of the bar graph), and wherein the duration region extends horizontally from the onset date end to the termination date end (Figure 14 illustrating the bar area extending from the left side to the right side representing data for the time period from the start date of the baseline period to the end date of the baseline period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5, 9-10, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Linthicum.

	Claim 2: Skelton teaches:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches:
diagnostics results corresponding to the set of diagnostic parameters (page 12 paragraph 0115 illustrating sensing a plurality of physiological parameters of the patient).
Skelton does not teach:
wherein the user interface further presents a second timeline area, the second timeline area comprising a second indication of the timespan presented horizontally and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Linthicum teaches:
wherein the user interface further presents a second timeline area (Figure 7 illustrating a timeline), the second timeline area comprising a second indication of the timespan presented horizontally (Figure 7 illustrating time group by decades presented on a horizontal time axis) and a set of diagnostic parameters presented vertically (Figure 7 illustrating rows representing encounters, results, problems, procedures, medications [considered to be forms of “diagnostic parameters”] displayed vertically), wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters (Figure 7-8 illustrating data parameters for each row and snapped to a grid for the date of the data parameter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 3: Skelton in view of Linthicum teach:
The system of claim 2, as discussed above and incorporated herein.
Skelton further teaches:
a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 12 paragraph 0115 illustrating physiological parameter values [considered to be a form of “diagnostic result”] for the physiological parameters being monitored).
Skelton does not teach:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters, the diagnostic result having an associated date included in the generated timeline.
Linthicum teaches:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 4 paragraph 0047 illustrating diagnostic test results), the diagnostic result having an associated date included in the generated timeline (Figure 6-7 illustrating displaying results with a date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Linthicum with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 5: Skelton teaches:
The system of claim 1, as discussed above and incorporated herein.
Skelton does not teach:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary, and wherein scrolling the first indication of the timespan changes a view of the generated timeline.
Linthicum teaches:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary (page 10 paragraph 0119 illustrating scrolling the change level/granularity of the timeline), and wherein scrolling the first indication of the timespan changes a view of the generated timeline (page 10 paragraph 0119 illustrating scrolling changes the viewpoint of the timeline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include scrolling display of Linthicum within the patient monitoring system of Skelton with the motivation of allowing the user to view additional and/or different patient data in a convenient way when displayed on a computer monitor with a fixed size (Linthicum; page 10 paragraph 0119).

Claim 9: Skelton teaches:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches:
diagnostics results corresponding to the set of diagnostic parameters (page 12 paragraph 0115 illustrating sensing a plurality of physiological parameters of the patient).
Skelton does not teach:
wherein the user interface further presents a second timeline, the second timeline comprising a second indication of the timespan presented horizontally and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Linthicum teaches:
wherein the user interface further presents a second timeline, (Figure 7 illustrating a timeline) the second timeline comprising a second indication of the timespan presented horizontally (Figure 7 illustrating time group by decades presented on a horizontal time axis) and a set of diagnostic parameters presented vertically (Figure 7 illustrating rows representing encounters, results, problems, procedures, medications [considered to be forms of “diagnostic parameters”] displayed vertically), wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters (Figure 7-8 illustrating data parameters for each row and snapped to a grid for the date of the data parameter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 10: Skelton in view of Linthicum teach:
The one or more storage devices of claim 9, as discussed above and incorporated herein.
Skelton further teaches:
a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 12 paragraph 0115 illustrating physiological parameter values [considered to be a form of “diagnostic result”] for the physiological parameters being monitored).
Skelton does not teach:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters, the diagnostic result having an associated date included in the generated timeline.
Linthicum teaches:
wherein the user interface further presents a diagnostic result corresponding to a diagnostic parameter of the set of diagnostic parameters (page 4 paragraph 0047 illustrating diagnostic test results), the diagnostic result having an associated date included in the generated timeline (Figure 6-7 illustrating displaying results with a date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton in view of Linthicum with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 12: Skelton teaches:
The one or more storage devices of claim 11, as discussed above and incorporated herein.
Skelton does not teach:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary, and wherein scrolling the first indication of the timespan changes a view of the generated timeline.
Linthicum teaches:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary (page 10 paragraph 0119 illustrating scrolling the change level/granularity of the timeline), and wherein scrolling the first indication of the timespan changes a view of the generated timeline (page 10 paragraph 0119 illustrating scrolling changes the viewpoint of the timeline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include scrolling display of Linthicum within the patient monitoring system of Skelton with the motivation of allowing the user to view additional and/or different patient data in a convenient way when displayed on a computer monitor with a fixed size (Linthicum; page 10 paragraph 0119).

Claim 15: Skelton teaches:
One or more computer-readable storage devices storing instructions (page 2 paragraph 0010 illustrating a processor with computer readable storage medium) that, when executed a processor, cause a user interface to present (page 29 paragraph 0249 illustrating a user interface): 
a first timeline area (Figure 14 label 238 illustrating an area comprising a plurality of time periods displayed on a line [considered to be a form of “timeline”]) comprising: a first indication of a timespan (Figure 14 illustrating a time period [considered to be a form of “timespan”] before PRS therapy [considered to be a form of “first indication”]) presented horizontally (Figure 14 illustrating the time period horizontally on the screen as a bar graph with a left side of the bar and right side of the bar), a set of clinical diagnoses presented vertically (Figure 14 label 242 illustrating posture state key corresponding to the states displayed vertically on each bar graph [the states are considered to be forms of “clinical diagnoses”]), and a duration indicator associated with a clinical diagnosis of the set of clinical diagnoses (Figure 14 illustrating a baseline period before PRS therapy, wherein the baseline period indicates the percentage of different states for the patient [considered to be a form of “associated” with the states]), the duration indicator having an onset date end associated with an onset date of the clinical diagnosis (Figure 14 illustrating the left side of the bar graph indicating the onset date end, Figure 12 label 218 illustrating the onset time period, page 27 paragraph 0238 illustrating the baseline time period can be on the order of days, months, or years) and a duration region beginning at the onset date end and extending horizontally therefrom (Figure 14 illustrating the bar [considered to be a form of “duration region”] beginning on the left line and extending to the right line), the duration indicator extending through relevant dates of a generated timeline represented by the first indication of the timespan (Figure 14 illustrating the bar graph covering the time of the baseline period), each of the relevant dates of the generated timeline being determined based on a diagnostic event (Figure 14 illustrating selecting all the days of the baseline period, and a month each for the first and second month of PRS, page 29 paragraph 0251 illustrating the periods of time being days and weeks), the relevant dates of the generated timeline being provided in chronological order (Figure 14 illustrating chronological order from before PRS, to first and second time period of PRS) and spaced apart by an equal distance (Figure 14 illustrating each period spaced equally apart, even though the baseline period may be of a different time period than that of the first and second period of PRS), wherein the duration region is expanded and compressed based on the first indication of the timespan (page 27 paragraph 0238 illustrating the baseline period may be from one day to one year, and therefore the bar graph of the baseline period would represent one day to one year based on the setting selected by the programmer [considered to be a form of “expanded” and “compressed”]).
Skelton further teaches:
diagnostics results corresponding to the set of diagnostic parameters (page 12 paragraph 0115 illustrating sensing a plurality of physiological parameters of the patient).
Skelton does not teach:
a second timeline area comprising: a second indication of the timespan presented horizontally, and a set of diagnostic parameters presented vertically, wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters.
Linthicum teaches:
a second timeline area (Figure 7 illustrating a timeline) comprising: a second indication of the timespan presented horizontally (Figure 7 illustrating time group by decades presented on a horizontal time axis), and a set of diagnostic parameters presented vertically (Figure 7 illustrating rows representing encounters, results, problems, procedures, medications [considered to be forms of “diagnostic parameters”] displayed vertically), wherein diagnostics results corresponding to the set of diagnostic parameters are presented in a grid relative to the second indication of the timespan and the set of diagnostic parameters (Figure 7-8 illustrating data parameters for each row and snapped to a grid for the date of the data parameter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stacked data grid display of Linthicum within the patient monitoring system of Skelton with the motivation of providing a user interface design that would prevent unintended adverse consequences from computer entry errors and improve patient care (Linthicum; page 1 paragraph 0008).

Claim 16: Skelton in view of Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches:
wherein the duration indicator associated with the clinical diagnosis additionally has a termination date end associated with a termination date of the clinical diagnosis (Figure 14 illustrating the right side of the bar graph, page 27 paragraph 0238 illustrating the baseline period with an end date), the termination date end opposite the onset date end (Figure 14 visually representing the end date on the right side of the bar graph), and wherein the duration region extends horizontally from the onset date end to the termination date end (Figure 14 illustrating the bar area extending from the left side to the right side representing data for the time period from the start date of the baseline period to the end date of the baseline period).

Claim 17: Skelton in view of Linthicum teach:
The one or more storage devices of claim 16, as discussed above and incorporated herein.
Skelton does not teach:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary, and wherein scrolling the first indication of the timespan changes a view of the generated timeline.
Linthicum teaches:
wherein the first indication of the timespan is scrollable between the first boundary and the second boundary (page 10 paragraph 0119 illustrating scrolling the change level/granularity of the timeline), and wherein scrolling the first indication of the timespan changes a view of the generated timeline (page 10 paragraph 0119 illustrating scrolling changes the viewpoint of the timeline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include scrolling display of Linthicum within the patient monitoring system of Skelton in view of Linthicum with the motivation of allowing the user to view additional and/or different patient data in a convenient way when displayed on a computer monitor with a fixed size (Linthicum; page 10 paragraph 0119).

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Drew.

Claim 6: Skelton teaches:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton does not teach:
wherein the duration indicator comprises metadata links to an EHR, and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator.
Drew teaches:
wherein the duration indicator comprises metadata links to an EHR (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “HER”]), and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim 13: Skelton teaches:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton does not teach:
wherein the duration indicator comprises metadata links to an EHR, and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator.
Drew teaches:
wherein the duration indicator comprises metadata links to an EHR (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “HER”]), and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Dulong.

Claim 7: Skelton teaches:
The system of claim 1, as discussed above and incorporated herein.
Skelton further teaches:
wherein the user interface further presents a medication area (page 8 paragraph 0077) entering medication data for the patient.
Skelton does not teach:
the medication area comprising a series of tabs, each tab associated with a medication classification, wherein the series of tabs is determined by one or more medications stored in an EHR, and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab.
Dulong teaches:
the medication area comprising a series of tabs (Figure 5 illustrating a MEDICATIONS screen with a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), each tab associated with a medication classification (Figure 5 illustrating a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), wherein the series of tabs is determined by one or more medications stored in an EHR (Figure 5 illustrating medications sorted into tabs as part of a patient’s electronic medical record), and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab (Figure 5 illustrating sorting medications into tabs [considered to be a form of “classification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the medication tabs of Dulong within the patient monitoring system of Skelton with the motivation of providing easy viewing for the user by sorting medications into different tabs based on the medication’s relevancy to the displayed tab (page 8 paragraph 0117).

Claim 14: Skelton teaches:
The one or more storage devices of claim 8, as discussed above and incorporated herein.
Skelton further teaches:
wherein the user interface further presents a medication area (page 8 paragraph 0077) entering medication data for the patient.
Skelton does not teach:
the medication area comprising a series of tabs, each tab associated with a medication classification, wherein the series of tabs is determined by one or more medications stored in an EHR, and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab.
Dulong teaches:
the medication area comprising a series of tabs (Figure 5 illustrating a MEDICATIONS screen with a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), each tab associated with a medication classification (Figure 5 illustrating a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), wherein the series of tabs is determined by one or more medications stored in an EHR (Figure 5 illustrating medications sorted into tabs as part of a patient’s electronic medical record), and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab (Figure 5 illustrating sorting medications into tabs [considered to be a form of “classification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the medication tabs of Dulong within the patient monitoring system of Skelton with the motivation of providing easy viewing for the user by sorting medications into different tabs based on the medication’s relevancy to the displayed tab (page 8 paragraph 0117).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Linthicum as applied to parent claim 15 above, and further in view of Drew.

Claim 18: Skelton in view of Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton in view of Linthicum do not teach:
wherein the duration indicator comprises metadata links to an EHR, and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator.
Drew teaches:
wherein the duration indicator comprises metadata links to an EHR (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “EHR”]), and wherein when an input is received at the duration indicator, the user interface further presents a pop-up window that includes additional information associated with the clinical diagnosis corresponding to the duration indicator (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton in view of Linthicum with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim 19: Skelton in view of Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches presenting the data on a Web page (15 paragraph 0145).
Skelton in view of Linthicum do not teach:
wherein a date included in the first indication of the timespan comprises metadata links to an EHR, and wherein when an input is received at the date, the user interface further presents a pop-up window that includes additional information associated with the date.
Drew teaches:
wherein a date included in the first indication of the timespan comprises metadata links to an HER  (Figure 14-15 illustrating displaying treatment parameters for the patient [considered to be a form of “EHR”] together with dates), and wherein when an input is received at the date, the user interface further presents a pop-up window that includes additional information associated with the date (Figure 14-15, page 18 paragraph 0174 illustrating the user selecting or hovering over the selected time to display the patient data in a popup window).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include popup display of Drew within the patient monitoring system of Skelton in view of Linthicum with the motivation of allowing the user to view additional and/or different patient data in a convenient way via an additional popup window that may be disappear without affecting the current patient view(Drew; page 18-19 paragraph 0174-0176).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Linthicum as applied to parent claim 15 above, and further in view of Dulong.

Claim 20: Skelton in view of Linthicum teach:
The one or more storage devices of claim 15, as discussed above and incorporated herein.
Skelton further teaches:
wherein the user interface further presents a medication area (page 8 paragraph 0077) entering medication data for the patient.
Skelton in view of Linthicum do not teach:
the medication area comprising a series of tabs, each tab associated with a medication classification, wherein the series of tabs is determined by one or more medications stored in an EHR, and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab.
Dulong teaches:
the medication area comprising a series of tabs (Figure 5 illustrating a MEDICATIONS screen with a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), each tab associated with a medication classification (Figure 5 illustrating a plurality of tabs, e.g. Scheduled, PRN, IV, All, Floorstock, Formulary), wherein the series of tabs is determined by one or more medications stored in an EHR (Figure 5 illustrating medications sorted into tabs as part of a patient’s electronic medical record), and wherein each tab toggles between a list of medications corresponding to the medication classification associated with the tab (Figure 5 illustrating sorting medications into tabs [considered to be a form of “classification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the medication tabs of Dulong within the patient monitoring system of Skelton in view of Linthicum with the motivation of providing easy viewing for the user by sorting medications into different tabs based on the medication’s relevancy to the displayed tab (page 8 paragraph 0117).

Response to Arguments
In the Remarks filed on 11 February 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 10-12 Applicant argues that the feature of expanding and compressing a duration region based on the first indication provides technical improvement.
The first indication, as can be best understood, is data that describes the expansion and compression of the duration region. There is no evidence that this first indication is a technical component, such as a GUI component as recognized by one of ordinary skill in the art. When read in light of the Specification as originally filed, the broadest reasonable interpretation of this limitation merely requires a screen that can be zoomed, without any particular generality.
Regarding the assertion that the duration indicator and associated data elements provide technical improvement, Examiner submits that these limitations merely recite the type of data that may be displayed, and are not directed towards technical features that are integrated into computer technology. See also the section above with respect to the analysis under Alice/Mayo, Step 2A Prong One.
The argued portions of the Specification merely discloses that a generic computer may be used to implement a generic GUI that can zoom in to display more data on a fixed screen, which Examiner submits is a basic generic function of a GUI, and Applicant does not provide any reason or other evidence regarding why this feature would be considered a technical improvement.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., displaying a particular amount of data for a particular screen size) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. MPEP 2106.05(a)
For this reason, Applicant’s argument is not found persuasive.

Applicant’s arguments with respect to claim(s) 1 on page 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazeltine (20150205937) teaches a patient GUI with diagnoses displayed on a timeline, wherein each diagnosis has a duration time (Figure 8).
Gunderson (20130085403) teaches displaying diagnoses on a vertical display relative to a horizontal timeline (Figure 12A-B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626